On motion to dismiss the appeal:
Meerick, 0. J.
The present appeal is taken from a judgment upon a rule ordering Mills Judson & Co. to deposit in court $800, alleged to belong to the succession.
There is a motion to dismiss the appeal, on the ground that the judgment- is only interlocutory and not final. The decree is, that the money be deposited in court to abide the event of two other suits pending in the same court. We think the plaintiff is entitled to the appeal. It may be that the court will come to the conclusion that plaintiff, the administrator, is entitled to an absolute decree in his favor.
The rule to dismiss is discharged.